DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalert, Jr. 3,218,978 (“Kalert” hereafter).
Kalert discloses, regarding claim 1, a dosing pump 12 comprising a dosing chamber 57, a working chamber 58, a dosing diaphragm 56 comprising an elastic material and having edge regions, and a gripping device (clearly shown in Fig. 4) having two mutually corresponding contact surfaces 42, 54, the gripping device (Fig. 4) holding the dosing diaphragm 56 at the edge regions, wherein the dosing chamber 57 and the working chamber 58 are separated from each other by the dosing diaphragm 56, wherein there is provided a device 59 for reciprocating movement of the dosing diaphragm 56 between a first position and a second position, wherein the volume of the dosing chamber 57 is smaller in the first position than in the second position, the gripping device prestressing the dosing diaphragm 56 in the direction of the first or second position (clearly shown in Fig. 2), Re claim 2, characterized in that the gripping device prestresses the dosing diaphragm 56 in the direction of the first position (clearly shown in Fig. 2); Re claim 9, characterized in that the corresponding contact surfaces 42, 54 are of a non-flat configuration (clearly shown in Figs. 4-5; see how the surfaces of 42 and 54 are angled and have notches); Re claim 10, characterized in that the Re claim 11, characterized in that the corresponding contact surfaces 42, 54 are of a conical configuration having a cone angle (clearly shown in Figs. 2 and 4).

Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg 3,386,388.
Rosenberg discloses, regarding claim 1, a dosing pump comprising a dosing chamber 5, a working chamber 12, a dosing diaphragm 20 comprising an elastic material and having edge regions, and a gripping device (peripheries of elements 1 and 30) having two mutually corresponding contact surfaces, the gripping device holding the dosing diaphragm 20 at the edge regions (clearly shown in Fig. 1), wherein the dosing chamber 5 and the working chamber 12 are separated from each other by the dosing diaphragm 20, wherein there is provided a device (hydraulic pump, see col. 8, lines 50-55) for reciprocating movement of the dosing diaphragm 20 between a first position and a second position, wherein the volume of the dosing chamber 5 is smaller in the first position than in the second position (second position of 20 shown in Fig. 1), the gripping device prestressing the dosing diaphragm 20 in the direction of the first or second position (see how diaphragm 20 is “prestressed” to bubble forward, radially outside of 25, in the direction of the first position, as shown in Fig. 1), Re claim 2, characterized in that the gripping device prestresses the dosing diaphragm 20 in the direction of the first position (again, diaphragm 20 is bubbles forward, radially outside of 25, in the direction of the first position; clearly shown in Fig. 1); Re claim 3, characterized in that the device Re claim 4, characterized in that the dosing diaphragm 20 comprises an elastic material, preferably metal (see col. 6, lines 16-18); Re claim 5, characterized in that the dosing diaphragm 20 is a flat metal foil (clearly shown in Fig. 1; again, see col. 6, lines 16-18); Re claim 10, characterized in that the corresponding contact surfaces are of a curved configuration (see curved portions of the peripheries of 1 and 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalert, Jr. 3,218,978 (“Kalert” hereafter).
Kalert discloses the general conditions of the claimed invention except for the express disclosure of the cone angle of the contact surfaces being between 0 degrees and 10 degrees, or being between 2 degrees and 5 degrees. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746